              Case 5:21-cv-00774-J Document 1 Filed 08/05/21 Page 1 of 7

                                                                                          FILED
                                                                                               AUG 0 5 2021
                         IN THE UNITED STATES DISTRICT COURT                          carmelita reeder shinn, clerk
                       FOR THE WESTERN DISTRICT OF OKLAHOMA as. dist.




              U
 (Enter the full name ofthe plaintiff.)



 V.
                                             CIV"21~~774"'J
                                                        Case No.
                                                       (Court Clerk will insert case number)


         '                   '   ./f



(2)                                          ,

(3)          .                               .
(Enter the full name of each defendant. Attach
 additional sheets as necessary.)



                    PRO SE PRISONER CIVIL RIGHTS COMPLAINT


                                          Initial Instructions


 1.      You must type or legibly handwrite the Complaint, and you must answer all
questions concisely and in the proper space. Where more space is needed to answer any
question, you may attach a separate sheet.

2.       You must provide a full name for each defendant and describe where that
defendant resides or can be located.


3.       You must send the original complaint and one copy to the Clerk of the District
Court,

4.     You must pay an initial fee of $400 (including a $350 filing fee and a $50
administrative fee). The complaint will not be considered filed until the Clerk receives
the $400 fee or you are granted permission to proceed informa pauperis.

5.      If you cannot prepay the $400 fee, you may request permission to proceed in
forma pauperis in accordance with the procedures set forth in the Court's form
 application to proceed informa pauperis. See 28 U.S.C. § 1915; Local Civil Rule 3.3.


Rev. 10/20/2015
             Case 5:21-cv-00774-J Document 1 Filed 08/05/21 Page 2 of 7




         •        If the court grants your request, the $50 administrative fee will not be
                  assessed and your total filing fee will be $350.

         •        You will be required to make an initial partial payment, which the court
                  will calculate, and then prison officials will deduct the remaining balance
                  from your prison accounts over time.

         •        These deductions will be made until the entire $350 filing fee is paid,
                  regardless of how the court decides your case.

 7.     The Court will review your complaint before deciditig whether to authorize
 service of process on the defendants. See 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. §
 1997e(c)(l). If the Court grants such permission, the Clerk will send you the necessary
instructions and forms.


8.       If you have been granted permission to proceed in forma pauperis, the United
 States Marshals Service will be authorized to serve the defendants based on information
you provide. If you have not been granted permission to proceed informa pauperis, you
will be responsible for service of a separate summons and copy of the complaint on each
defendant in accordance with Rule 4 ofthe Federal Rules of Civil Procedure.




                                        COMPLAINT


         Jurisdiction is asserted pursuant to:
              42 U.S.C. § 1983 and 28 U.S.C. § 1343(a)(3) (NOTE: these provisions
        ganferally apply to state prisoners), or
             Bivens v. Six Unknown Named Agents ofFed. Bureau ofNarcotics, 403 U.S.
        388 (1971), and 28 U.S.C. § 1331 (NOTE: these provisions generally apply to
        federal prisoners)

        If you want to assert jurisdiction under different or additional statutes, list these
below:




Rev. 10/20/2015
             Case 5:21-cv-00774-J Document 1 Filed 08/05/21 Page 3 of 7




  11.     state whether you are a:
                  Convicted and sentenced state prisoner
                  Convicted and sentenced federal prisoner
              Pretrial detainee
              Immigration detainee
          1)C Civilly committed detainee       .
              Other(please explain)                    ■■          4

 m.      Previous Federal Civil Actions or Appeals
        List each civil action or appeal you have brought in a federal court while you were
 incarcerated or detained in any facility.
         1. Prior Civil Action/Appeal No. 1
             a. Parties to previous lawsuit:

                   Plaintiff(s):                             Jf-
                                      /            ^
                   Defendant(s):                       ^LrsMS ,

            b. Court and docket number:


            c. Approximate date of filing: 2 c-l ^
            d. Issues raised:                                                            (
                                                   u ^                 y/




            e. Disposition (for example: Did you win? Was the case dismissed? Was
                   summary judgment entered against you? Is the case still pending? Did you
                   appeal?):



            f. Approximate date of disposition: l^o!^
       Ifthere is more than one civil action or appeal, describe the additional civil actions
or appeals using this same format on a separate sheet(s).

Rev. 10/20/2015
              Case 5:21-cv-00774-J Document 1 Filed 08/05/21 Page 4 of 7




 IV.     Parties to Current Lawsuit
         State information about yourself and each person or company listed as a defendant
 in the caption (the heading) ofthis complaint.
         1.       Plaintiff


                  Name and any aliases:            tt/.

                  Address:[t^l §,^jL //""^                                  rPK
                  Inmate No.:

         2.       Defendant No. 1


                  Name and official position:              9-



                  Place ofemployment and/or residence:
                                                                           V"


                  How is this person sued? ^ official capacity,()individual capacity,()
                  both


        3.        Defendant No.2


                  Name and official position:



                  Place ofemployment and/or residence:9^ipl^5

                  How is this person sued?      official capacity,()individual capacity,()
                  both                       ^
       If there are more than two defendants, describe the additional defendants using
this same format on a separate sheet(s).




Rev. 10/20/2015
               Case 5:21-cv-00774-J Document 1 Filed 08/05/21 Page 5 of 7




 6.       Do not include claims relating, to your criminal conviction or to prison
          disciplinary proceedings that resulted in loss ofgood time credits.
          •       If a ruling in your favor "would necessarily imply the invalidity" of a
                  criminal conviction or prison disciplinary punishment affecting the time
                  served, then you cannot make these claims in a civil rights complaint unless
                  you have already had the conviction or prison disciplinary proceeding
                  invalidated, for example through a habeas proceeding.

                                             Claims


       List the federal right(s) that you believe have been violated, and describe what
 happened. Each alleged violation of a federal right should be listed separately as its own
 claim.


          1.      Claim 1:

                  (1)   List the right that you believe was violated:



                                                  '¥W




                  (2)   List the defendant(s) to this claim: (If you have sued more than one
                        defendant, specify each person or entity that is a defendant for this
                        particular claim.)
                                                                        hA ki<




Rev. 10/20/2015
              Case 5:21-cv-00774-J Document 1 Filed 08/05/21 Page 6 of 7




                  (3)         List the supporting facts;



                        'M' y^hV ^ ac^Ak/"                                 ^


                  (4)     Relief requested: (State briefly exactly what you want the court to
                          do for you.)
                        r>i




         2.       Claim n:

                  (1)    List the right that you believe was violated;
        flHAH-                                 'fni .. f'^/5   /^■pftSrA4^£^4^'\
         fali
                                   y
         LCt^ii




                  (2)    List the defendant(s) to this claim; (If you have sued more than one
                         defendant, specify each person or entity that is a defendant for this
                         particular claim.)
                                 ' CDiJjyit-fY
                                                                     f




Rev. 10/20/2015
             Case 5:21-cv-00774-J Document 1 Filed 08/05/21 Page 7 of 7




                   (3)        List the supporting facts;
                                                                             i



         {^^u{j€i (d _I^// ar^&.p^£? c.}l^i                                          \5^ke^
          S7-C^ 4/^fc5                        ovi- .^■'i^/. i-l          ^       / Jp/'C' '/3'f<^ f
          d                                  P^i^jf @£^. Scc'^
                   (4)    Relief requested: (State briefly exactly what you want the court to
                              do for you.)



                                                                                 JL
                                                                     U
                    P             ^                               '6^

       If there are more than two claims that you wish to assert, describe the additional
claims using this same format on a separate sheet(s).


VI.     Declarations


        I declare under penalty of perjury that the foregoing is true and correct.




                                                                   Dai




       I further declare under penalty of perjury that I placed this complaint in the
prison's legal mail system, with the correct postage attached, on the         day of
                  _, 20-11.




                                                                  Date


Rev. 10/20/2015
